IN THE
TENTH COURT OF APPEALS
 

No. 10-00-343-CV
 
     MARILYN WARE AND HUSBAND 
     WILLIAM JACK WARE, 
                                                                              Appellants
     v.

     MADISONVILLE HEALTH CARE 
     INVESTORS, L.P. D/B/A BRAME 
     SKILLED NURSING AND REHABILITATION
     CENTER, A DIVISION OF BRAME
     ASSOCIATES INC.,
                                                                              Appellees

 

From the 278th District Court
Madison County, Texas
Trial Court # 97-8231-278-10
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Marilyn and William Ware filed a notice of appeal on October 13, 2001.  On February 27,
2001, we notified the clerk that the record was past due.  The clerk notified us that her failure to
file the clerk’s record was due to the appellants’ failure to pay for the preparation of that record. 
On March 8, we warned the appellants that failure to make arrangements for payment of the
clerk’s fee would result in the dismissal of this appeal for want of prosecution.  See Tex. R. App.
P. 37.3(b).  We have not received a response.
      Appellate Rule 37.3(b) provides that if an appellant fails to pay the clerk’s fee for preparation
of the clerk’s record, the Court may:
dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs.  The court must give the appellant a reasonable opportunity to
cure before dismissal.  

Id.
      More than sixty days have passed since we requested the appellants to pay or make
arrangements to pay the clerk’s fee.  Having received no response, we accordingly dismiss the
appeal for want of prosecution.  Id. 37.3(b).  Costs are taxed against the appellants.
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed May 30, 2001
Do not publish